Citation Nr: 1439316	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-06 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, to include major depressive disorder.

2. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to April 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The January 2010 decision granted service connection for major depression, effective January 9, 2009, and evaluated the disability as 30 percent disabling.  In February 2012, the RO increased the initial rating to 50 percent, effective January 9, 2009.  The RO also denied entitlement to TDIU.  Although it did not issue a statement of the case in response to the Veteran's notice of disagreement with the TDIU decision, it issued a supplemental statement of the case, and that issue is considered as an element of the initial rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).

According to the January 2010 medical opinion, the Veteran's PTSD was triggered by an event in service and her symptoms began at that time.  Therefore, all PTSD and depression symptoms should be considered for rating purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2012 VA examiner could not diagnose any mental health disability, due to unreliable responses on testing.  However, in August 2012, the Veteran's mental health medication dose was increased, and in September 2012, a VA provider found PTSD based on a self-report-assessment.  An additional examination would be helpful to determine the Veteran's current level of mental health disability.  The claim for TDIU is inexplicably intertwined with the increased rating claim as the outcome of that claim could affect the claim for TDIU.  The claim of TDIU is also remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA mental health treatment records since November 2012.

2. Then, schedule the Veteran for a VA mental health examination and forward the claims file to the examiner.  The examiner should measure and record the Veteran's current level of mental health disability associated with her service-connected psychiatric disability.

The examiner should address how the Veteran's symptoms affect her social and occupational functioning.

If the examiner is unable to make a diagnosis, explain whether such is due to the limits of medical knowledge or whether the Veteran's symptoms have improved such that a diagnosis is no longer applicable.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

